 
Exhibit 10.2
 


THIS PROMISSORY NOTE WAS EXECUTED, DELIVERED, AND ACCEPTED OUTSIDE OF THE STATE
OF FLORIDA AND IS NOT SECURED BY REAL PROPERTY SITUATED IN THE STATE OF
FLORIDA.  THIS PROMISSORY NOTE IS EXEMPT FROM DOCUMENTARY STAMP TAXATION.


THIS PROMISSORY NOTE SUPERSEDES AND REPLACES IN ITS ENTIRETY THAT CERTAIN
PROMISSORY NOTE DATED AS OF OCTOBER 17, 2006 FROM BORROWER AND TECHNOLOGY
RESEARCH CORPORATION / HONDURAS, S.A. DE C.V. PAYABLE TO BANK IN THE STATED
PRINCIPAL AMOUNT OF $6,000,000.00.




PROMISSORY NOTE




$6,000,000.00                                                                                                    
December ____, 2007


TECHNOLOGY RESEARCH CORPORATION
5250 140th Avenue North
Clearwater, Florida  34620
("Borrower")


WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida  32202
(“Bank")


Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of SIX MILLION AND NO/100 DOLLARS ($6,000,000.00) or such sum
as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this "Note").


LOAN AGREEMENT.  This Note is subject to the provisions of that certain Amended
and Restated Loan Agreement between Bank and Borrower dated as of even date
herewith, as modified from time to time.


LINE OF CREDIT.  Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an "Advance" and together the "Advances"), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note, subject to
the limitations described in any loan agreement to which this Note is
subject.  Bank's obligation to make Advances under this Note shall terminate if
Borrower is in Default. As of the date of each proposed Advance, Borrower shall
be deemed to represent that each representation made in the Loan Documents is
true as of such date.


If Borrower subscribes to Bank's cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.


USE OF PROCEEDS.  Borrower shall use the proceeds of the loan evidenced by this
Note for the commercial purposes of Borrower, as follows:  for working capital
and for general corporate purposes.


INTEREST RATE DEFINITIONS.


LIBOR-Based Rate.  “LIBOR-Based Rate” means each of 1-month LIBOR plus 1.6%,
2-month LIBOR plus 1.6% and 3-month LIBOR plus 1.6%.


LIBOR.  "LIBOR" means, with respect to each Interest Period, the rate for U.S.
dollar deposits with a maturity equal to the number of months specified above,
as reported on Telerate page 3750 as of 11:00 a.m., London time, on the second
London business day before such Interest Period begins (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).


Prime-Based Rate.  “Prime-Based Rate” means Bank's Prime Rate minus 1.0%, as
that rate may change from time to time with changes to occur on the date Bank's
Prime Rate changes.


Bank’s Prime Rate.  "Bank's Prime Rate" means that rate announced by Bank from
time to time as its prime rate and is one of several interest rate bases used by
Bank.  Bank lends at rates both above and below Bank's Prime Rate, and Borrower
acknowledges that Bank's Prime Rate is not represented or intended to be the
lowest or most favorable rate of interest offered by Bank.


Interest Period.  “Interest Period” means, in respect of each LIBOR-Based Rate
Advance, each period commencing on the last day of the immediately preceding
Interest Period and ending on the same day of the month that interest in respect
of such Advance is due 1 month, 2 months or 3 months thereafter, as appropriate
for the then applicable interest rate; provided (i) the first Interest Period
shall commence on the date of such Advance and end on the first day thereafter
that interest in respect of such Advance is due, (ii) any Interest Period that
ends in a month for which there is no day which numerically corresponds to the
last day of the immediately preceding Interest Period shall end on the last day
of the month and (iii) any Interest Period that would otherwise extend past the
maturity date of this Note shall end on the maturity date of this Note.


INTEREST RATE SELECTION AND ADJUSTMENT.


Interest Rate Options.  Interest shall accrue on the unpaid principal balance of
each Advance from the date of such Advance at a rate per annum equal to a
LIBOR-Based Rate or the Prime-Based Rate, as selected by Borrower in accordance
herewith (each, an "Interest Rate").  Interest for each Interest Period shall
accrue each day during such Interest Period, commencing on and including the
first day to but excluding the last day.  There shall be no more than one
Interest Rate for an Advance in effect at any time.


When the Prime-Based Rate is selected for an Advance, it shall be adjusted from
time to time, effective as of the date of each change in Bank's Prime Rate and
the Prime-Based Rate shall continue to apply until another Interest Rate option
is selected for that Advance pursuant to the subsection entitled "Notice and
Manner of Borrowing and Rate Conversion”. When a LIBOR-Based Rate is selected
for an Advance, such rate shall be fixed for each Interest Period for which it
is determined and shall apply for that Advance until another Interest Rate
option is selected for that Advance pursuant to the subsection entitled "Notice
and Manner of Borrowing and Rate Conversion."


Indemnification.  Borrower shall indemnify Bank against Bank's loss or expense
as a consequence of (a) Borrower's failure to make any payment when due on a
loan or Advance bearing interest at a LIBOR-Based Rate, (b) any payment,
prepayment or conversion of any loan or Advance bearing interest at a
LIBOR-Based Rate on a day other than the last day of the Interest Period, or (c)
any failure to make a borrowing or conversion after giving notice thereof
("Indemnified Loss or Expense").  The amount of such Indemnified Loss or Expense
shall be determined by Bank based upon the assumption that Bank funded 100% of
that portion of the loan in the London interbank market.


Default Rate.  In addition to all other rights contained in this Note, if a
Default occurs, and as long as a Default continues, (a) Borrower shall no longer
have the option to request a LIBOR-Based Rate or the Prime-Based Rate and
(b) all outstanding Obligations, other than Obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank or its affiliates, shall bear interest at the Interest
Rate (as in effect on the date of Default) plus 3% ("Default Rate").  The
Default Rate shall also apply from acceleration until the Obligations or any
judgment thereon is paid in full.


Notice and Manner of Borrowing and Rate Conversion.  Borrower shall give Bank
irrevocable telephonic notice of each proposed Advance or rate conversion not
later than 11:00 a.m. local time at the office of Bank first shown above (a) on
the same business day as each proposed Advance at or rate conversion to the
Prime-Based Rate and (b) at least 2 business days before each proposed Advance
at or rate conversion to a LIBOR-Based Rate.  Each such notice shall specify (i)
the date of such Advance or rate conversion, which shall be a business day and,
in the case of a conversion from a LIBOR-Based Rate Advance, shall be the last
day of an Interest Period, (ii) the amount of each Advance or the amount to
be converted, (iii) the Interest Rate selected by Borrower, and (iv) except for
the Prime-Based Rate, the Interest Period applicable thereto, which period must
correspond to one of the Interest Rate options.  Notices received after 11:00
a.m. local time at the office of Bank first shown above shall be deemed received
on the next business day.


INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).  Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period ("Actual/360 Computation").  The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year's period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period.  Application of the
Actual/360 Computation produces an annualized effective rate exceeding the
nominal rate.


REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on January 14, 2008, and
continuing on the same day of each month thereafter until fully paid.  In any
event, all principal and accrued interest shall be due and payable on September
30, 2009.


AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.  Borrower authorizes Bank
to debit demand deposit account number 2174468035790 or any other account with
Bank (routing number 063107513) designated in writing by Borrower for any
payments due under this Note.  Borrower further certifies that Borrower holds
legitimate ownership of this account and preauthorizes this periodic debit as
part of its right under said ownership.


AVAILABILITY FEE.  Borrower shall pay to Bank quarterly an availability fee
equal to .125% per annum on the difference between (i) the face amount of this
Note and (ii) the outstanding principal balance of this Note, for each day
during the preceding calendar quarter or portion thereof, commencing on December
31, 2007 and continuing on the same day of each quarter thereafter, with a final
payment due and payable on the date that all principal and accrued interest is
paid in full. 


APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.


If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.


DEFINITIONS.  Loan Documents.  The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note and any prior notes which
evidence all or any portion of the loan evidenced by this Note, and any letters
of credit issued pursuant to any loan agreement to which this Note is subject,
any applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note, guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101, as in effect from time to time).  Obligations.  The term
"Obligations", as used in this Note and the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note, all other
obligations under any other Loan Document(s), and all obligations under any swap
agreements (as defined in 11 U.S.C. § 101, as in effect from time to time)
between Borrower and Bank, or its affiliates, whenever executed.  Certain Other
Terms.  All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.


LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more
days.  This late charge shall not apply to payments due at maturity or by
acceleration hereof, unless such late payment is in an amount not greater than
the highest periodic payment due hereunder.


Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.


ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank's
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals',
attorneys' and experts' fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.


USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.


DEFAULT.  If any of the following occurs, a default ("Default") under this Note
shall exist:  Nonpayment; Nonperformance.  The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents.  False Warranty.  A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false.  Cross Default.  At Bank's option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
Borrower, any Subsidiary or Affiliate of Borrower, any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates ("Affiliate" shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term "Borrower" shall be
substituted for the term "Debtor" therein; "Subsidiary" shall mean any business
in which Borrower holds, directly or indirectly, a controlling
interest).  Cessation; Bankruptcy.  The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiaries or Affiliates, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents.  Material Capital Structure or Business Alteration.  Without
prior written consent of Bank, (i) a material alteration in the kind or type of
Borrower's business or that of Borrower's Subsidiaries or Affiliates, if any;
(ii) the sale of substantially all of the business or assets of Borrower, any of
Borrower's Subsidiaries or Affiliates or any guarantor, or a material portion
(10% or more) of such business or assets if such a sale is outside the ordinary
course of business of Borrower, or any of Borrower's Subsidiaries or Affiliates
or any guarantor, or more than 50% of the outstanding stock or voting power of
or in any such entity in a single transaction or a series of transactions; (iii)
the acquisition of substantially all of the business or assets or more than 50%
of the outstanding stock or voting power of any other entity; or (iv) should any
Borrower or any of Borrower's Subsidiaries or Affiliates or any guarantor enter
into any merger or consolidation.  Material Adverse Change.  Bank determines in
good faith, in its sole discretion, that the prospects for payment or
performance of the Obligations are impaired or there has occurred a material
adverse change in the business or prospects of Borrower, financial or otherwise.


REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien.  Foreclose its security interest or lien against Borrower's accounts
without notice.  Acceleration Upon Default.  Accelerate the maturity of this
Note and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101, as in effect from time
to time) between Borrower and Bank, or its affiliates, which shall be due in
accordance with and governed by the provisions of said swap
agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and payable; provided, however, if the Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower or any
guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable.  Cumulative.  Exercise any rights and remedies
as provided under the Note and other Loan Documents, or as provided by law or
equity.


FINANCIAL AND OTHER INFORMATION.  Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower's
financial condition.  Such information shall be true, complete, and accurate.


WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Defaultshall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.


Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower, or if there is more than one Borrower,
without the consent of at least one Borrower; and further provided, if there is
more than one Borrower, Bank may not enter into a modification of this Note
which increases the burdens of a Borrower without the consent of that Borrower.


MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void.  Any assignment
shall not release Borrower from the Obligations.Applicable Law; Conflict Between
Documents.  This Note and, unless otherwise provided in any other Loan Document,
the other Loan Documents shall be governed by and construedunder the laws of the
state named in Bank's address on the first page hereof without regard to that
state's conflict of laws principles.  If the terms of this Note should conflict
with the terms of any loan agreement or the terms of this Note shall
control.  Borrower's Accounts.  Except as prohibited by law, Borrower grants
Bank a security interest in all of Borrower's accounts with Bank and any of its
affiliates. Swap Agreements.  All swap agreements (as defined in 11 U.S.C. §
101, as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in Bank's address on the first page
hereof.  Severability.  If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document.  Notices.  Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower's
address shown above or such other address as provided hereunder, and to Bank, if
in writing and mailed or delivered to Wachovia Bank, National Association, Mail
Code VA7628, P. O. Box 13327, Roanoke, VA  24040 or Wachovia Bank, National
Association, Mail Code VA7628, 10 South Jefferson Street, Roanoke, VA  24011 or
such other address as Bank may specify in writing from time to time.  Notices to
Bank must include the mail code.  In the event that Borrower changes Borrower's
address at any time prior to the date the Obligations are paid in full, Borrower
agrees to promptly give written notice of said change of address by registered
or certified mail, return receipt requested, all charges prepaid.  Plural;
Captions.  All references in the Loan Documents to Borrower, guarantor, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term "person" shall mean any individual, person or
entity.  The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Bank may, in its sole discretion, make other advances
which shall be deemed to be advances under this Note, even though the stated
principal amount of this Note may be exceeded as a result thereof.  Posting of
Payments.  All payments received during normal banking hours after 2:00 p.m.
local time at the office of Bank first shown above shall be deemed received at
the opening of the next banking day.  Joint and Several Obligations. If there is
more than one Borrower, each is jointly and severally obligated.  Fees and
Taxes.  Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act Notice.  To help
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify, and record information
that identifies each person who opens an account.  For purposes of this section,
account shall be understood to include loan accounts.  FINAL AGREEMENT.  This
Note and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT
THIS NOTE.  EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.


IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.



 
TECHNOLOGY RESEARCH CORPORATION,
A Florida Corporation


By: ________________________________
      Owen Farren,
      As its President
















































